Case 15-20630-tnw         Doc 86   Filed 01/15/21 Entered 01/15/21 14:08:04           Desc Main
                                   Document     Page 1 of 5



B18-00560

                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  COVINGTON DIVISION

In Re:                                            CASE NO. 15-20630

         Michael Warren Pry                       CHAPTER 13
         Kimberly Kay Pry
                                                  Judge Tracey N. Wise
                Debtors
                                                  (2971 Jennifer Court, Burlington KY 41005)


                          AGREED ORDER FOR RELIEF FROM STAY

         This matter came to be considered on the Motion for Relief from Stay (the “Motion”)

filed by Creditor, U.S. Bank Trust National Association, not in its individual capacity but solely

as owner trustee for Legacy Mortgage Asset Trust 2018-GS1 (doc 53).

         Creditor has alleged that good cause exists for granting the Motion and that Debtors,

counsel for Debtors, the Chapter 13 Trustee, and all other necessary parties were served with this

Motion and with notice of the hearing date for this Motion; and

         The parties have entered into an agreement resolving the Motion.

IT IS THEREFORE, ORDERED:

1.       The Debtors shall maintain regular monthly post-petition payments directly to Creditor

outside the Chapter 13 Plan beginning with a payment on January 1, 2021. Failure by the

Debtors to make the regular monthly mortgage payment to the Creditor within 30 days of the

date due shall constitute a default. The terms and conditions of the note and mortgage

remain unaffected by this Agreed Order.

2.       Debtors presently owe Creditor the sum of $9,612.08 which is comprised of post-petition

arrearages, late charges, costs and fees which have accrued up to and including December 1,
Case 15-20630-tnw        Doc 86     Filed 01/15/21 Entered 01/15/21 14:08:04             Desc Main
                                    Document     Page 2 of 5



2020. This amount consists of $1,231.00 which represents the attorney fees of $1050.00 and

filing fee of $181.00 associated with the filing of the Motion for Relief plus the remaining

arrearage of $8,381.08 (1 payment at $891.91 for March 1, 2020 and 9 payments at $894.93,

April 1, 2020 through December 1, 2020 minus $565.20 in suspense). Creditor shall file a

supplemental proof of claim for $9,612.08 costs associated with the Motion for Relief. Debtors

agree not to object. Debtors have filed a Motion to Modify Chapter 13 Plan on June 24, 2020

(doc 52) in order to extend their plan to pay over seventy-months and include payment of the

$9,612.08 into their plan.

3.     Debtors’ failure to tender the arrearage payment on or before the due date shall constitute

a default. The parties are in agreement that the Debtors should only pay and the Creditor

should only receive what is actually owed, no more and no less. If it is discovered that

certain payments or advances were not properly credited or accounted for, then the parties

agree that the Agreed Order shall be modified to accurately reflect the status of the

account.

4.     Should Debtors convert to another chapter under the bankruptcy code during the life of

this Agreed Order, then, Creditor’s counsel shall send written notice to Debtors’ counsel

advising that the entire contractual arrearage is due within 10 days of the date of the letter. If the

entire arrearage is not tendered within that 10-day period, then such failure shall constitute a

default.

5.     In the event of a default, Creditor shall send to Debtors and counsel for Debtor a Notice

of Default, indentifying the missed payments, indicating Debtors shall have ten (10) days from

the date of issuance of the Notice to cure the Default. Debtors’ right to receive this 10-day

Notice from Creditor shall be limited to three (3) in number. Upon a fourth Default Creditor
Case 15-20630-tnw        Doc 86    Filed 01/15/21 Entered 01/15/21 14:08:04         Desc Main
                                   Document     Page 3 of 5



shall be entitled to file with the Court a Certificate of Non-compliance referenced in the next

paragraph. Debtors’ opportunity to cure a default shall be limited to 3 occurrences.

6.        Should Debtors fail to cure the Default, Creditor shall file a Certificate of Non-

Compliance with supporting affidavit, with service of same upon Debtor, Debtor’s counsel and

the Chapter 13 Trustee. The filing of the Certificate of Non-Compliance shall serve to grant

immediate relief from the automatic stay imposed by Section 362 of the Bankruptcy Code, which

shall terminate without further hearing or order from this Court and by agreement of the parties

hereto.

7.        Debtors shall stay current on their post-petition property taxes and property

insurance. Should Debtors become delinquent on the post-petition property taxes or fail to

maintain insurance on the property, resulting in Creditor advancing funds for post-petition

taxes that have become delinquent or a lapse in insurance coverage, then a default of this

order shall exist, and Creditor shall have the same rights upon default as described in

paragraphs 4 and 5.


Pursuant to Local Rule 9022-1(c), LeAnn
E. Covey, shall cause a copy of this order
to be serviced on each of the parties
designated to receive this order pursuant
to Local Rule 9022-1(a) and shall file with
the court a Certificate of Service of the
Order upon such parties within ten (10)
days hereof.
Case 15-20630-tnw     Doc 86   Filed 01/15/21 Entered 01/15/21 14:08:04   Desc Main
                               Document     Page 4 of 5



SUBMITTED AND APPROVED BY:

 /S/ LeAnn E. Covey
LeAnn E. Covey
Clunk, Hoose Co., LPA
Attorney for Creditor
4500 Courthouse Blvd, Ste 400
Stow, OH 44224
(330) 436-0300
(330) 436-0301 facsimile
Email: bknotice@clunkhoose.com


/s/Samantha J. Evans (via email 1/13/2021)
Samantha J. Evans, Attorney for Debtors
75 Cavalier Blvd. Ste. 217
Florence KY 41042
Tel: 859-291-4357
Samanthaevansatty@fuse.net

/s/Beverly M. Burden (via email 1/13/2021)
Beverly M. Burden
Chapter 13 Trustee
PO Box 2204
Lexington, KY 40588
Phone: 859-233-1527
Fax: 859-255-3143
Email: questions@ch13edky.com
      Case 15-20630-tnw              Doc 86   Filed 01/15/21 Entered 01/15/21 14:08:04       Desc Main
                                              Document     Page 5 of 5


                Distribution list:

                Michael Warren Pry
                2971 Jennifer Court
                Burlington, KY 41005

                Kimberly Kay Pry
                2971 Jennifer Court
                Burlington, KY 41005

                Green Tree Servicing LLC
                345 St Peter St
                Saint Paul, MN 55102

                Samantha J. Evans
                75 Cavalier Blvd. Ste 217
                Florence, KY 41042

                Beverly M. Burden
                PO Box 2204
                Lexington, KY 40588

                Office of the U.S. Trustee
                100 E. Vine Street
                Lexington, KY 40507




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                          Signed By:
                                                          Tracey N. Wise
                                                          Bankruptcy Judge
                                                          Dated: Friday, January 15, 2021
                                                          (tnw)
